UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-2091



MOOG, INCORPORATED,

                Plaintiff - Appellee,

          v.


STEPAN V. LUNIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00238-RBS)


Submitted:   June 25, 2008                 Decided:   July 25, 2008


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stepan V. Lunin, Appellant Pro Se.    Kevin M. Kearney, HODGSON,
RUSS, ANDREWS, WOODS & GOODYEAR, Buffalo, New York; Robert W.
McFarland, MCGUIREWOODS, LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stepan   V.   Lunin   appeals   the   district   court’s   order

granting Moog, Inc.’s (“Moog”) motion for summary judgment and

converting the preliminary injunction previously entered against

Lunin into a permanent injunction. We have thoroughly reviewed the

record and find the district court did not err in granting Moog

summary judgment, or abuse its discretion in ordering the permanent

injunction.   Accordingly, we affirm for the reasons stated by the

district court.    See Moog, Inc. v. Lunin, No. 2:06-cv-00238-RBS

(E.D. Va. Oct. 2, 2007).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -